Citation Nr: 1341870	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  04-27 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1951 to July 1952.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a May 2003 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) that denied reopening a claim for service connection for a bilateral foot disorder.  An October 2005 Board decision reopened the claim and denied service connection on the merits.  The Veteran appealed that decision to the Court.  In April 2013, the Court issued an order that vacated the October 2005 Board decision only with regard to the denial of service connection on the merits, and remanded that matter for re-adjudication consistent with the instructions outlined in an April 2013 Joint Motion for Remand (Joint Motion) by the parties.  The Veteran's claims file is now in the jurisdiction of the Newark, New Jersey RO.

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

As an initial matter, the Board notes that the Veteran did not receive notice of the disability rating and effective date criteria for his claim; this notice should be provided on remand.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).

The Veteran contends that he currently has a bilateral foot disorder due to the following circumstances of his military service: (1) he alleges that his shoes in basic training were too tight; and (2) he alleges that he dropped a large pot on his feet while working in the kitchen in service.

The Veteran's service treatment records (STRs) show that on service enlistment examination in January 1951, his feet were evaluated as normal.  In February 1951, he was diagnosed with unguis incarnates (ingrown toenail) of his right large toe; the following note was made: "Ingrown toenail for past year - Excised several times - Aggravated by marching in boots"; thereafter, the ingrown toenail was excised in February 1951.  On service separation examination in July 1952, his feet were evaluated as normal; however, he indicated in a contemporaneous July 1952 Report of Medical History that he had a history of foot trouble.

Postservice treatment records show that in April 1959, the Veteran underwent private surgery for excision of a left foot plantar neuroma and shortening of the second metatarsal.  On VA examination in April 1960, the diagnosis was postoperative residuals of left foot neuroma removal.  On May 1991 VA examination the diagnosis was residuals of release of subungual hematoma of the left great toe, and overlapping of the second toe of the left foot.  A January 1999 private treatment record notes a diagnosis of bilateral metatarsalgia.  A February 2001 VA treatment record notes the Veteran's complaints of pain on the balls of both feet; metatarsalgia secondary to fat pad atrophy was diagnosed.  Private treatment records from July 2002 to June 2004 show a diagnosis of plantar fasciitis related to orthotics.

In addition, in a May 1991 letter, a private physician (Dr. Noonan) noted that the Veteran had related all of his foot problems to an injury he sustained in service when a large cauldron fell on his left foot.  Dr. Noonan noted that the Veteran alleged that he had had continual pain in his left foot since this in-service injury.  Dr. Noonan opined that "all the symptoms that [the Veteran] is suffering from now in...both feet all arose from the injury that he sustained while working as a member of the United States Air Force."

In November 2013, the Veteran submitted additional evidence with a waiver of initial RO consideration.  Such evidence included a November 2013 statement from his private podiatrist (Dr. Pellicoro), which notes that the Veteran had reported being given the incorrect size of shoes/boots in the military which led to him suffering from chronic ingrown great toenails of both feet.  Dr. Pellicoro noted that the Veteran had undergone surgery for Morton's neuroma of both feet since his discharge from military service.  Dr. Pellicoro went on to state that he had personally treated the Veteran since July 2002 (with continuing treatment at the present time) for multiple conditions, including: chronic paronychias of the bilateral great toes, requiring surgical intervention; bilateral plantar fasciitis, requiring custom orthotics; bilateral tinea pedis; bilateral extensor tendinitis; and chronic pain at the neuroma surgical sites bilaterally.

In light of the foregoing, an examination (by a podiatrist, given the nature of the opinion sought) to ascertain the nature and likely etiology of any current bilateral foot disorder is necessary.

As an additional matter, the record reflects that the Veteran receives Social Security Administration (SSA) benefits due to impairments including residuals of a neuroma on one foot.  A request to SSA for a complete set of records pertaining to the Veteran, including any decision and the medical evidence considered in making the decision, is necessary.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements, to specifically include furnishing the Veteran notice of disability rating and effective date criteria.

2.  The RO should secure from SSA complete copies of all records pertaining to the Veteran's claim for SSA disability benefits, including the decision awarding him such benefits and all medical evidence considered.  If such is provided by disc, the RO should print out the records and associate the copies with the record.  Any negative search result is to be noted in the record and communicated to the Veteran.

3.  The RO should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his feet, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The RO should secure for the record complete records of all such treatment and evaluation from all sources identified, specifically including Dr. Pellicoro.  In addition, the RO should secure for the record complete copies of records (which are not already associated with the record on appeal) of all VA treatment the Veteran has received for his claimed disability.  If any records sought are unavailable, the reason must be explained for the record.

4.  After the development sought above is completed, the RO should arrange for the Veteran to be examined by a podiatrist to ascertain the nature and likely etiology of any current disability of either (or both) feet.  The Veteran's entire record (to include the claims file with this remand and the records in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each right and left foot disability entity found.  If no such disability entity is diagnosed, please reconcile that conclusion with the evidence of record noted above.

(b)  As to any/each bilateral foot disability entity diagnosed, please identify the most likely etiology.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service.  The examiner must specifically consider and address the pertinent STRs and the Veteran's contentions, as outlined above.

The examiner must explain the rationale for all opinions, citing to supporting clinical data, as appropriate.

5.  The RO should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

